     Case 2:19-cr-00642-VAP Document 143 Filed 06/29/20 Page 1 of 2 Page ID #:3468

                                                                        FILED
                                                               CLERK, U.S. DISTRICT COURT

 1   NICOLA T. HANNA
     United States Attorney                              JUNE 29, 2020
 2   BRANDON D. FOX
     Assistant United States Attorney
                                                    CENTRAL DISTRICT OF CALIFORNIA
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)                  CC
                                                      BY: ___________________ DEPUTY
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14                           UNITED STATES DISTRICT COURT

15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,                No. CR 19-642-VAP

17              Plaintiff,                    ORDER SEALING DOCUMENT

18                    v.

19   IMAAD SHAH ZUBERI,

20              Defendant.

21

22   For good cause shown, IT IS HEREBY ORDERED THAT:
23         The government’s ex parte application for sealed filing is
24   GRANTED.    The documents sought to be filed under seal and the
25   government’s ex parte application for sealed filing shall all be
26   //
27   //
28
     Case 2:19-cr-00642-VAP Document 143 Filed 06/29/20 Page 2 of 2 Page ID #:3469



 1   filed under seal.     The government may produce the underlying

 2   documents as permitted or required by applicable law.

 3

 4    June 29, 2020
 5    DATE                                    HONORABLE
                                                   ABLE VIRGINIA A. PHILLIPS
                                              HONORA                       P
                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
